DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/10/2021 has been entered. As indicated in the amendment: claims 1, 4, 9 and 10 are amended. Claim 3 is cancelled. Thus, Claims 1-2 and 4-15 are pending. Applicant’s Remarks/Arguments regarding the anticipatory rejection under 35 U.S.C. 102 and the obviousness rejection under 35 U.S.C. 103 in the Non-Final Rejection dated 08/13/2021 are fully considered and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2 , 4, 6 – 8 and 11 – 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli (US 10,111, 468 B2), herein after called Fornarelli in view of Monsees et al. (US 2014/0366898 A1) and herein after called Monsees.
Regarding claim 1, Fornarelli discloses an aerosol-generating device (a vaporization device 10, (5:54- 55, FIG.10)), comprising: a device housing (external body 14, (54 -55, FIG.10)) defining a first receiving chamber (first pen 18 ,5:60 -62), a second receiving chamber (second pen 718, 5:60 - 62), and an internal space (internal space defined by the internal region of the housing, (FIG.10)), the first receiving chamber being configured to receive and accommodate a first consumable (fist pen 18 has a battery 22 threading compatible with retaining a tank 24 which has a vaporization chamber 26 and a coil 34 therein, 5:60 - 65), the second receiving chamber being configured to receive and accommodate a second consumable and a separate power source (second pen 18 is configured to receive and accommodate a battery (separate power source) and threading compatible with retaining a tank 24 (a reservoir for a consumable) which has a vaporization chamber 26 and a coil 34 therein,(5:60 — 65, FIG.10)); an internal power source within the internal space defined by the device housing (the battery 22 of the first pen enclosed by the body 14, FIG. 2), the internal power source being configured to provide power to the aerosol- generating device (the battery 22 is configured to provide power to vaporize the consumable in the retaining tank 24 received by the vaporization chamber 25 and coil 34 therein, (5:60 -65)); and a controller configured to control aerosolization of an aerosol-forming substrate of at least one consumable of the first consumable and the second consumable (a single PCB and sensor 20, and preferably a microprocessor which controls the temperature of each of the different pens 18 so that an appropriate vaporization temperature can be accommodated by each coil 34 for each tank 24 containing in its reservoir 28 a unique e- liquid, 9:15-22)), the separate power source is independent of the internal power source (battery 22 of second pen 18 is independent from battery 22 of the first pen, (FIG.10)), and the second receiving chamber is configured to receive one of the second consumable or the separate (the second pen 18 is already configured to receive retaining a tank 24 (a reservoir for a consumable 28) and separate power source battery 22, (FIG.10), hence, by removing the battery 22 or the tank 24 (a reservoir for a consumable 28) from the second pen 18 at a time, the second receiving chamber (second pen 18) can be configured to receive one of the consumable tank 24 or the battery 22 exchangably in the second pen 18; Further, "Apparatus claims cover what a device is, not what a device does." MPEP 2114. II and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114.II. Here, the only structural limitation claimed, “second receiving chamber”, is taught by the (second pen 18, (5:60 -62)) that already accommodates the battery 22 and the reservoir for a consumable (tank 24), the limitations that follow the “is configured to” phrase are not given patentable weight for the instant apparatus claim herein), wherein the first consumable is housed in the first receiving chamber and the second consumable is housed in the second receiving chamber(each tank 24 (a reservoir for a consumable 28) is housed in the separate first pen 18 (first receiving chamber) and second pen 18 (second receiving chamber), (FIG.10)), wherein the second receiving chamber includes electrical contacts configured to be detachably connected to the separate power source based on the separate power source being in the second receiving chamber such that when the separate power source is received within the second receiving chamber, the electrical contacts provide 2Atty. Dkt. No. 24000PA-000105-US U.S. Application No. 15/949,415additional power from the separate power source to the aerosol-generating device (second pen 18 that accommodates the separate power source, battery 22, has electrical contacts that connect to the battery for vaporization of the e-liquid in the tank 24, (5:60 — 65, FIG.10)).

    PNG
    media_image1.png
    464
    823
    media_image1.png
    Greyscale

Fornarelli does not teach that the internal power source is connected to power both the first consumable and the second consumable when the first consumable is housed in the first receiving chamber concurrently with the second consumable being housed in the second receiving chamber.  
However, Monsees that teaches device to generate an aerosol for inhalation by a subject by heating the first vaporizable material or the second vaporizable material (0002), also teaches an internal power source ( a battery 70 in a body 18, (0081, 0092 and FIG. 5)) is connected to power both the first consumable and the second consumable when the first consumable is housed in the first receiving chamber concurrently with the second consumable being housed in the second receiving chamber (removable cartridge 14 that comprises;  a first compartment containment of vaporizable material 114, a second compartment containment of vaporizable material 214, a first heating element 3 with circuitry 10, a second heating element 4 with circuitry 11, when the body 18 is coupled with cartridge 14  the two vaporizable material (114, 214) are connected to the battery inside the body via power supply wires and first, second connection mechanisms 19, ( 0092, 0096 and FIG. 1, 2, 3 and 5)).

Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the vaporization device disclosed by Fornarelli to include a connection to both the first and the second consumables from battery 22 of the first pen in order to provide a simple modular configuration that alternatively draws power from the same source to heat both vaporizable materials.
Regarding claim 2, Fornarelli in view of Monsees teaches the aerosol-generating device according to claim 1, wherein the first receiving chamber includes additional electrical contacts configured to be detachably connected to the separate power source based on the separate power source being in the first receiving chamber (each pen 18 (first and second receiving chambers) have vaporization chamber 26 affixed to the battery 22, and therefore, a tank 24 is received by the vaporization chamber plus coil 34 which is already affixed to the battery 22, Fornarelli (8:23 -27)).
Regarding claim 4, Fornarelli in view of Monsees teaches the aerosol-generating device according to claim 1, wherein the controller is configured to control a supply of power from the internal power source to the first consumable in the first receiving chamber (a microprocessor which controls the temperature of each of the first and second pens 18 so that an appropriate vaporization temperature can be accommodated by each coil 34, Fornarelli (9:15 - 27), here the microprocessor/controller, controls the temperature (supplies power to the heating coil) to provide an appropriate vaporization), and control a separate supply of power from the separate power source to the first consumable in the first receiving chamber (a microprocessor which controls the temperature of each of the first and second pens 18 so that an appropriate vaporization temperature can be accommodated by each coil 34 for each tank 24 containing in its reservoir 28 a unique e-liquid, Fornarelli (9:15- 22)).  
Regarding claim 6, Fornarelli in view of Monsees teaches the aerosol-generating device according to claim 1, wherein at least one receiving chamber of the first receiving chamber or the second receiving chamber includes a heater configured to heat a consumable accommodated in the at least one receiving chamber (each of the first and second pen 18 (receiving chambers) have a vaporization chamber 26 and heater coil 34 therein, Fornarelli (5:60 - 65)).  
Regarding claim 7, Fornarelli in view of Monsees teaches the aerosol-generating device according to claim 1, wherein at least one receiving chamber of the first receiving chamber or the second receiving chamber includes electrical contacts configured to connect the internal power source to a heater of a consumable in the at least one receiving chamber (each of the first and second pen 18 (first and second receiving chambers) have a heating coil 34 which is already affixed (electrically contacted with) to the battery 22, Fornarelli (8:23 -27))..  
Regarding claim 8, Fornarelli in view of Monsees teaches the aerosol-generating device according to claim 1, wherein dimensions of the first receiving chamber and dimensions of the second receiving chamber are equal (the first and second pen 18 (first receiving chamber and second receiving chamber) are equal sized, Fornarelli (FIG. 10)).  
Regarding claim 11, Fornarelli discloses the aerosol-generating device according to claim 1. But,
 	Fornarelli does not explicitly teach that the device housing includes a third receiving chamber configured to receive and accommodate a third consumable, and the third receiving chamber includes electrical contacts configured to be detachably connected to the separate power source based on the separate power source being in the third receiving chamber.  
	However, Monsees that teaches multiple heating elements with separate vaporizable materials (title), also teaches a detachable cartridge a first compartment for containment of vaporizable material, a second compartment for containment of vaporizable material, and a third 
It is obviously advantageous, in order to accommodate multiple type and flavors of consumables, to duplicate a third receiving chamber configured to receive and accommodate a third consumable, and the third receiving chamber includes electrical contacts configured to be detachably connected to the separate power source as is done for a third compartment for containment of vaporizable material in FIG.2 of Monsees.
Therefore, It would have been obvious for someone with ordinary skill in the art at the time of filling to duplicate a third receiving chamber configured to receive and accommodate a third consumable, and the third receiving chamber includes electrical contacts configured to be detachably connected to the separate power source as shown in Monsees, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ
Regarding claim 12, Fornarelli in view of Monsees teaches the aerosol-generating device according to claim 1, wherein the first receiving chamber and the second receiving chamber extend in parallel in the device housing (first receiving chamber and second receiving chamber) extend in parallel in the housing, Fornarelli (FIG. 10)).  
Regarding claim 13, Fornarelli in view of Monsees teaches the aerosol-generating device according to claim 1, wherein the first receiving chamber and the second receiving chamber are at opposite ends of the device housing (the first pen 18 and the second pen 18 are located on opposite ends of the longitudinal line that divides the two pens, Fornarelli (FIG.10)).  
Regarding claim 14, Fornarelli in view of Monsees teaches the aerosol-generating device according to claim 1, wherein the first receiving chamber and the second receiving chamber are arranged in the device housing such that a longitudinal axis of the first receiving chamber and the second receiving chamber includes an alignment angle (the first and second pen 18 (first receiving chamber and second receiving chamber) extend in parallel adjacent to each other in the housing, Fornarelli (FIG. 4)).  
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli in view of Monsees in further view of Holzherr (US 20170033568 A1), here in after called Holzherr.
Regarding claim 5, Fornarelli in view of Monsees teaches the aerosol-generating device according to claim 1.But, 
Fornarelli n view of Monsees does not explicitly teaches that the controller is configured to selectively switch between supplying power to the first receiving chamber from the internal power source or from the separate power source.
However Holzherr that teaches an electrically heated aerosol-generating device, also teaches that controller 108 of the charging device are configured both to control the charging of charging device battery 106 by the external power supply, and to control the charging of the aerosol-generating device battery 126 (0081).
The advantage of a controller that switches between internal power source and separate (external) power sources is to provide powering for portable aerosol-generating devices the ability to quickly and conveniently recharge with additional power source, the aerosol generating device for repeated use (0002).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the aerosol-generating device disclosed by Fornarelli to have the controller (microprocessor) to selectively switch between internal power source and a separate (charging) power source in order to provide powering for portable aerosol-generating devices the ability to quickly and conveniently recharge with additional power source, the aerosol generating device for repeated use as taught in Holzherr.
Regarding claim 10, Fornarelli in view of Monsees in further view of Holzherr teaches the aerosol-generating device according claim 1, wherein the electrical contacts configured to be (the electrical contact 110 configured to provide electrical power to the aerosol-generating device, from the battery 106, Holzherr, (0074)) are further configured to connect the internal power source to a heater of the second consumable based on the second consumable being in the second receiving chamber (the internal rechargeable battery 126 is further connected to aerosol-generating device 102 for heating/atomizing through 134, Holzherr (0079)).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli in view of Monsees in further view of Zuber et al.( US 2018/0027883 A1) with a priority date of 07/29/2016 and  herein after called Zuber.
Regarding claim 9, Fornarelli in view of Monsees teaches the aerosol-generating device according to claim 1, wherein (optimum dimensional relationships for the parts of the invention, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent to one skilled in the art, and all equivalent relationships to those illustrated in the drawings and described in the specification are intended to be encompassed by the present invention, Fornarelli (10:35-46)).
Fornarelli in view of Monsees does not explicitly say dimensions of the first consumable and dimensions of the separate power source are equal.
However, Zuber that teaches an aerosol-generating system that heats an aerosol- forming substrate to generate an aerosol (0002), also teaches first chamber housing 35 and second chamber housing 33 are separate and of equal size (0120).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the dimensions of the first consumable of the first chamber to be equal to the dimensions of the separate power source of the second chamber because it involves a mere change in size to make two components that fit first and second chambers to be of equal size and change in size is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04. IV. A).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli in view of Monsees in further view of Silverstrini ( US 2017/0095002 A1) with a priority date of 06/24/2014 , herein after called Silverstrini.
Regarding claim 15, Fornarelli in view of Monsees teaches the aerosol-generating device according to claim 14, wherein a plurality of receiving chambers including the first receiving chamber and the second receiving chamber (first and second pen 18 (first receiving chamber and second receiving chamber) extend in parallel adjacent to each other in the housing, Fornarelli (FIG. 10)). Fornarelli also teaches optimum dimensional relationships for the parts of the invention too include variations in size, materials, shape, form, function and manner of operation, Fornarelli (10:35 -46)). But,
Fornarelli in view of Monsees is silent about three or more receiving chambers arranged in a star-like pattern in the device housing.
However, Silverstrini that teaches an aerosol-generating system comprising a nicotine source and a lactic acid source (0001), also teaches a cartridge 6’ of the aerosol-generating article comprises four chambers of substantially circular transverse cross-section, which extend longitudinally between the opposed substantially planar end faces of the cartridge 6’ (0166) and the arrangement of the four chambers is star-like in the cartridge 6’, see FIG.4.
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the arrangement of three or more chambers in the housing of the aerosol-generating device to be a star-like pattern because it only involves a mere rearrangement of parts and rearrangement of parts is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04. VI. C).
Response to Arguments
Applicant’s arguments with respect to the anticipatory rejections made under 35 U.S. C. 102 and the obviousness rejection under 35 U.S.C. 103 in the Non-Final Rejection dated 08/13/ 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761